Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick L. Miller on 17 August 2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) 
A receiver comprising: 
a wireless communication circuit including a communication antenna configured to receive a radio wave as a beacon signal transmitted from a transmitter via near field communication, the beacon signal having directionality based on a directionality of the transmitter; 
a display control circuit configured to control display of receiving strength, of the directional beacon signal directionally transmitted from the transmitter, at the wireless communication circuit, and predetermined information in accordance with the receiving strength of the directional beacon signal at the wireless communication circuit; and 
a contactless communication circuit, separate from the wireless communication circuit, configured to receive directional power directionally wirelessly transmitted from the transmitter, responsive to the receiving strength exceeding a threshold, via a wireless power feeding scheme in the form of one of a magnetic field coupling scheme, an electric field coupling scheme, or an evanescent wave scheme, 
wherein the wireless communication circuit is configured to transmit the receiving strength of the directional beacon signal to the transmitter prior to directionally receiving the directional power wirelessly from the transmitter, 
wherein the directional power is received by the contactless communication circuit indirectly from the transmitter, and controlled to be transmitted in the same direction as the beacon signal responsive to the receiving strength exceeding the threshold, and 
wherein the predetermined information includes a direction to move the receiver in order to make the receiving strength of the directional beacon signal at the wireless communication circuit exceed the threshold.

Claim 5. (Currently Amended) 
A reception method at a receiver, comprising: 
receiving, by a wireless communication circuit including a communication antenna, a radio wave as a beacon signal transmitted from a transmitter via near field communication, the beacon signal having directionality based on a directionality of the transmitter; 
controlling display of at least one of receiving strength, of the directional beacon signal transmitted from the transmitter, at the receiver, or predetermined information in accordance with the receiving strength of the directional beacon signal at the receiver; 
transmitting, by the wireless communication circuit, the receiving strength of the directional beacon signal to the transmitter; and 
after said transmitting the receiving strength of the directional beacon signal to the transmitter, directionally receiving power wirelessly directionally transmitted from the transmitter by a contactless communication circuit separate from the wireless communication circuit responsive to the receiving strength exceeding a threshold, via a wireless power feeding scheme in the form of one of a magnetic field coupling scheme, an electric field coupling scheme, or an evanescent wave scheme, 
wherein the directional power is received indirectly from the transmitter via an intervening reflective object, and controlled to be transmitted in the same direction as the beacon signal responsive to the receiving strength exceeding the threshold.

Claim 6. (Currently Amended) 
A transmitter comprising: 
a wireless communication circuit including a communication antenna configured to 
directionally wirelessly transmit a radio wave as a beacon signal to a receiver via near field communication, the beacon signal having directionality based on a directionality of the transmitter, and 
wirelessly receive, from the receiver, a receiving 
a controller circuit configured to determine whether the receiving 
a contactless communication circuit, separate from the wireless communication circuit, configured to wirelessly directionally transmit power to the receiver responsive to the receiving strength of the beacon signal directionally wirelessly transmitted to the receiver, at the receiver, being determined to exceed the threshold, via a wireless power feeding scheme in the form of one of a magnetic field coupling scheme, an electric field coupling scheme, or an evanescent wave scheme, 
wherein the directional power is transmitted so as to be received indirectly by the receiver via an intervening reflective object, and controlled to be transmitted in the same direction as the beacon signal responsive to the receiving strength exceeding the threshold.

Claim 14. (Currently Amended) 
A transmission method at a transmitter comprising: 
directionally wirelessly transmitting, by a wireless communication circuit including a communication antenna, a radio wave as a beacon signal to a receiver via near field communication, the beacon signal having directionality based on a directionality of [[a]] the transmitter; 
wirelessly receiving by the wireless communication circuit, from the receiver, a receiving 
determining whether the receiving 
determining a direction to wirelessly directionally transmit power to the receiver responsive to the receiving strength of the beacon signal directionally wirelessly transmitted to the receiver, at the receiver, being determined to exceed the threshold; and 
wirelessly directionally transmitting power, by a contactless communication circuit separate from the wireless communication circuit, to the receiver responsive to the receiving strength of the beacon signal directionally wirelessly transmitted to the receiver, at the receiver, being determined to exceed the threshold, via a wireless power feeding scheme in the form of one of a magnetic field coupling scheme, an electric field coupling scheme, or an evanescent wave scheme, 
wherein the directional power is wirelessly directionally transmitted so as to be received indirectly by the receiver via an intervening reflective object, and controlled to be transmitted in the same direction as the beacon signal responsive to the receiving strength exceeding the threshold.

Reasons for Allowance
Claims 1-3, 5-6, 8-17, as filed 13 June 2022 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power receiver having combination of components arranged and operating with corresponding wireless power transmitter as recited, including "a wireless communication circuit including a communication antenna configured to receive a radio wave as a beacon signal transmitted from a transmitter via near field communication, the beacon signal having directionality based on a directionality of the transmitter; … a contactless communication circuit, separate from the wireless communication circuit, configured to receive directional power directionally wirelessly transmitted from the transmitter, responsive to the receiving strength exceeding a threshold, via a wireless power feeding scheme in the form of one of a magnetic field coupling scheme, an electric field coupling scheme, or an evanescent wave scheme, wherein the wireless communication circuit is configured to transmit the receiving strength of the directional beacon signal to the transmitter prior to directionally receiving the directional power wirelessly from the transmitter, wherein the directional power is received by the contactless communication circuit indirectly from the transmitter, and controlled to be transmitted in the same direction as the beacon signal responsive to the receiving strength exceeding the threshold". It is noted that the claim term "near field communication" in light of Applicant's Specification does not refer to the inductive coupling based Near-field Communication/NFC protocol, but instead is meant to refer to close range radio wave communications such as well-known Bluetooth® technology. As previously discussed, Lee, Miwa, Leabman and similar prior art teaches wireless power systems having wireless power receiver arranged to measure and display reception strength of a radio wave/RF transmission and subsequently receiving directional RF power transmission when the reception strength exceeds a threshold, generally using the wireless power transmission array for both radio wave communication and for subsequent power transmission. Additionally, other prior art such as Park (US2019/0006891) generally disclose wireless power transmission systems which may generally include operations to measure the signal strength of radio wave/Bluetooth® communication signal before subsequent wireless power transmission. However, the cited prior art of record does not sufficiently teach or suggest the wireless power transmission system having separate close range radio wave communication circuit antenna receiving directional radio communication signal beacon, measuring and comparing the signal strength of the beacon to a threshold, and then controlling directional wireless power from the transmitter to be transmitted in the same direction as the initial beacon to be received by separate contactless communication circuit/wireless power reception component responsive to the signal strength exceeding the threshold. Claim 1, in light of Applicant's Specification and Drawings, therefore overcomes the cited prior art of record.
Claims 2-3 are allowed for being dependent on claim 1.
Claim 5 recites a reception method at a receiver having essentially the same operation of the same components with corresponding transmitter as discussed above with respect to claim 1, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claim 6 recites a transmitter having similar corresponding wireless communication circuit with communication antenna and separate contactless communication circuit, performing essentially the same operations as discussed above with respect to claim 1 to control directional transmission of power in the same direction as an initial beacon signal sent by separate wireless communication circuit responsive to the beacon signal receiving strength exceeding a threshold. Claim 6, in light of Applicant's Specification and Drawings, therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 8-13 are allowed for being dependent on claim 6.
Claim 14 recites a transmission method at a transmitter having essentially the same operations of the same components as claim 6, and therefore overcomes the cited prior art of record by the same reasoning applied to claims 6 and 1 above.
Claims 15-17 are allowed for being dependent on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836